

117 SRES 162 ATS: Designating April 14, 2021, as “National Assistive Technology Awareness Day”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 162IN THE SENATE OF THE UNITED STATESApril 15, 2021Mr. Casey (for himself and Mr. Cramer) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating April 14, 2021, as National Assistive Technology Awareness Day.Whereas assistive technology is any item, piece of equipment, or product system that is used to increase, maintain, or improve the functional capabilities of individuals with disabilities and older adults;Whereas the term assistive technology service means any service that directly assists an individual with a disability or an older adult in the selection, acquisition, or use of an assistive technology device;Whereas, in 2018, the Centers for Disease Control and Prevention reported that 1 in 4 individuals in the United States, or almost 61,000,000 individuals, has a disability;Whereas, in 2019, the Department of Education reported that there were more than 7,100,000 children with disabilities;Whereas the Centers for Disease Control and Prevention reported that, among adults 65 years of age and older, 2 in 5 have a disability;Whereas assistive technology allows individuals with disabilities and older adults to be included in their communities and in inclusive classrooms and workplaces;Whereas assistive technology devices and services are necessities, not luxury items, for millions of individuals with disabilities and older adults, without which they would be unable to live in their communities, access education, or obtain, retain, and advance gainful, competitive, integrated employment;Whereas the availability of assistive technology in the workplace promotes economic self-sufficiency, enhances work participation, and is critical to the employment of individuals with disabilities and older adults; andWhereas State assistive technology programs support a continuum of services that include—(1)the exchange, repair, recycling, and other reutilization of assistive technology devices;(2)device loan programs that provide short-term loans of assistive technology devices to individuals, employers, public agencies, and others;(3)the demonstration of devices to inform decision making; and(4)State financing to help individuals purchase or obtain assistive technology through a variety of initiatives, such as financial loan programs, leasing programs, and other financing alternatives, that give individuals affordable, flexible options to purchase or obtain assistive technology: Now, therefore, be itThat the Senate—(1)designates April 14, 2021, as National Assistive Technology Awareness Day; and(2)commends—(A)assistive technology specialists and program coordinators for their hard work and dedication to serving individuals with disabilities who are in need of finding the proper assistive technology to meet their individual needs; and(B)professional organizations and researchers dedicated to facilitating the access and acquisition of assistive technology for individuals with disabilities and older adults in need of assistive technology devices. 